United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-2385
                                     ___________

Clara R. Fuller,                          *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Northern District of Iowa.
Federal Express,                          *
                                          *      [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted: August 29, 2003
                               Filed: September 19, 2003
                                    ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Clara R. Fuller (Fuller) appeals from the district court’s1 dismissal of her action
alleging breach of contract, discrimination, and due process claims. Upon careful
review of the record, we conclude dismissal was proper for the reasons stated by the
district court. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.